Exhibit 99.3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vertex Energy, Inc. Houston, Texas We have audited the accompanying balance sheet of Vertex Energy, Inc. (“the Company”) as of December 31, 2008 and the related statements of operations, stockholder’s equity, and cash flows for the period from May14, 2008 (inception) through December 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Vertex Energy, Inc. as of December 31, 2008, and the results of its operations and its cash flows for the period from May14, 2008 (inception) through December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ LBB & Associates Ltd., LLP Houston, Texas June 15, F-1 VERTEX ENERGY, INC. BALANCE SHEET DECEMER 31, 2008 December 31, 2008 ASSETS Total assets $ –– LIABILITIES AND STOCKHOLDER’S EQUITY Total liabilities $ –– STOCKHOLDER’S EQUITY Preferred stock - $0.001 par value per share; 50,000,000 sharesauthorized; none issued or outstanding, designated as follows: Series A Preferred Stock - $0.001 par value per share; 5,000,0000 shares authorized; none issued or outstanding –– Series B Preferred Stock - $0.001 par value per share; 100 shares authorized; none issued or outstanding –– Common stock, $0.001 par value per share; 750,000,000 shares authorized; one share issued and outstanding –– Additional paid-in capital 91,178 Accumulated deficit (91,178 ) Total stockholder’s equity –– Total liabilities and stockholder’s equity $ –– See accompanying notes to financial statements F-2 VERTEX ENERGY, INC. STATEMENT OF OPERATIONS FOR THE PERIOD FROM INCEPTION (MAY 14, 2008) THROUGH DECEMBER 31, 2008 Inception (May 14, 2008) Through December 31, 2008 Revenue $ –– Expenses General and administrative 91,178 Total expenses 91,178 Net Loss $ (91,178 ) Basic and diluted net loss per share $ (91,178 ) Weighted average shares outstanding 1 See accompanying notes to financial statements F-3 VERTEX ENERGY, INC. STATEMENT OF STOCKHOLDER’S EQUITY FOR THE PERIOD FROM INCEPTION (MAY 14, 2008) THROUGH DECEMBER 31, 2008 Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Accumulated Deficit Total BALANCE - INCEPTION (MAY14, 2008) –– –– –– $ –– $ –– $ –– $ –– Issuance of common stock and stock options –– –– 1 –– 91,178 –– 91,178 Net loss – (91,178 ) (91,178 ) BALANCE – DECEMBER 31, 2008 –– –– 1 $ –– $ 91,178 $ (91,178 ) $ –– See accompanying notes to financial statements F-4 VERTEX ENERGY, INC. STATEMENT OF CASH FLOWS FOR THE PERIOD FROM INCEPTION (MAY 14, 2008) THROUGH DECEMBER 31, 2008 Inception (May 14, 2008) Through December 31, 2008 CASH FLOWS USED IN OPERATING ACTIVITIES Net loss $ (91,178 ) Adjustment to reconcile net loss to net cash used in operating activities: Stock based compensation expense 91,178 NET CASH FLOWS USED IN OPERATING ACTIVITIES –– CASH FLOWS USED IN INVESTING ACTIVITIES –– CASH FLOWS PROVIDED BY FINANCING ACTIVITIES –– INCREASE IN CASH AND CASH EQUIVALENTS –– CASH AND CASH EQUIVALENTS - beginning of period –– CASH AND CASH EQUIVALENTS - end of period $ –– SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ –– Cash paid for taxes $ –– See accompanying notes to financial statements F-5 VERTEX ENERGY, INC. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2008 NOTE 1.BASIS OF PRESENTATION AND NATURE OF OPERATIONS Vertex Energy, Inc. (the “Company” or “Vertex Nevada”) was incorporated under the laws of the State of Nevada in May2008, and has had no operating and minimal financial activity to date. The Company was formed for the purpose of receiving the transfer of certain operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division of Vertex Holdings, L.P., formerly Vertex Energy, L.P. Vertex Holdings, L.P. (the “Partnership” or “Vertex LP”) provides a range of services designed to aggregate, process and recycle industrial and commercial waste streams. Vertex LP currently provides these services in 13 states, with its primary focus in the Gulf Coast region of the United States. In May2008, Vertex LP, the Company, Vertex Merger Sub, LLC and Benjamin P.
